[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: PLAINTIFF'S MOTION TO MODIFY CUSTODY AND VISITATION CODED NO. 162 AND PLAINTIFF'S MOTION FOR CONTEMPT CODED NO. 185
The court enters the following orders regarding the plaintiff's motion to modify custody and visitation.
                                 ORDERS
1. The court awards sole custody of the minor child to the plaintiff.
2. The court awards the defendant visitation in accordance with the plaintiff's claims for relief regarding visitation dated July 24, 1998, all of the provisions of which are approved of and incorporated by reference.
The plaintiff's motion for contempt coded No. 185 is denied. No counsel fees are awarded to the plaintiff regarding that motion.
The court awards the plaintiff counsel fees regarding her motion to modify custody and visitation in the amount of $200, which is to be paid in full by the defendant by October 5, 1998.
Axelrod, J. CT Page 9431